                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                              CR. 18-50091-JLV

                   Plaintiff,                               ORDER
     vs.

ZAM LIAN MUNG,

                   Defendant.


       During settlement of the court’s primary instructions at the pretrial

conference, defense counsel orally objected to the use of the word “trafficking”

in describing the offense charged in count I. The defendant argues using the

phrase “attempted commercial sex trafficking” in the instructions creates a

prejudicial impression the defendant was allegedly engaged in multiple offenses

of recruiting or soliciting a minor for a commercial sex act and by that conduct

became a trafficker. Defendant’s oral argument cited to Florida Department of

Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33, 47 (2008), as authority for

his argument that the title of the statute cannot be substituted for the text of

the statute which actually defines the offense. For that reason, defendant

contends at the very least the word “trafficking” should be removed from the

instructions.

      The government objects to the removal of the word “trafficking.” (Docket

34 at p. 1). The government argues Florida Department of Revenue is not the

authority to remove “[t]he statutory title, Commercial Sex Trafficking,” and to
differentiate the separate offenses as merely count I and count II. Id. at p. 2.

The government submits jury confusion would occur. It contends “[a]lthough

penalizing different criminal conduct, Commercial Sex Trafficking and

Enticement of a Minor Using the Internet do contain overlapping concepts.

Without the ability to refer to each crime by name, the jury may become

confused regarding which charge is which.” Id. at pp. 2-3.

      In his reply brief, the defendant objects “to use of the term ‘sex

trafficking’ because it is not part of the offense statutes under which he is

charged and carries an extreme pejorative connotation giving rise to significant

but easily avoidable prejudice to the Defendant.” (Docket 35 at p. 1).

Defendant suggests that instead of the current title, count I should be

described as “attempted enticing a child to engage in a commercial sex act” or

the “commercial sex act count . . . .” Id. Defendant contends “sex trafficking

[is identified] with forced prostitution, sexual enslavement, and sexual

exploitation by forced labor or services . . . [or] a crime when women, men

and/or children are forcefully involved in commercial sex acts.” Id. at p. 2.

He submits the charges against him “do not fit the commonly understood

meaning of ‘sex trafficking’ ” Id. For these reasons, defendant asserts the

phrase is highly prejudicial and “the term ‘sex trafficking’ [should] not be used

in any of the instructions . . . and . . . the United States and its witnesses

[should] be prohibited from using the term during their arguments and

testimony at trial.” Id. at pp. 3-4.

                                         2
      The indictment in count I charges the defendant with attempted

commercial sex trafficking of children in violation of 18 U.S.C. §§ 1591(a)(1),

1591(b)(2) and 1594(a). 1 (Docket 15 at p. 1). The court’s proposed primary

instructions incorporate that phrase in identifying the offense charged in count

I.

      “Nothing in the text of § 1591 expressly limits its provisions to suppliers

or suggests Congress intended categorically to exclude purchasers or

consumers (johns) of commercial sex acts whose conduct otherwise violates

§ 1591.” United States v. Jungers, 702 F.3d 1066, 1070 (8th Cir. 2013). “To

the contrary, the expansive language of § 1591 ‘criminalizes a broad spectrum’

of conduct relating to the sex trafficking of children.” Id. “Section 1591(a)(1)

makes no distinction between suppliers or purchasers of commercial sex acts

with children—it prohibits acts of trafficking regardless of the identity or status

of the trafficker.” Id. at 1071. “[T]he TVPA definition of ‘sex trafficking’—

broadly defined as ‘the recruitment, harboring, transportation, provision, or

obtaining of a person for the purpose of a commercial sex act’—readily includes

the actions of a purchaser whose sole purpose is obtaining a child for sex.” Id.

at 1072 (emphasis in original) (citing 22 U.S.C. § 7102(9)). In conclusion, the

Junger court held:



      1These   sections are part of The Trafficking Victim Protection Act of 2000
(“TVPA”).


                                         3
      The unambiguous text of § 1591 makes no distinction between
      suppliers and purchasers of commercial sex acts with children, and
      the defendants have failed to persuade us Congress intended a
      supplier-only limitation or a purchaser exception in § 1591 that
      Congress never stated. We hold § 1591 applies to a purchaser of
      commercial sex acts who violates the statute’s terms.

Id. at 1072.

      The court finds defendant’s argument without merit. The primary

instructions will remain as proposed and otherwise as settled during the

pretrial conference.

                                      ORDER

      Based on the above analysis, it is

      ORDERED that defendant’s objection to the court’s proposed primary

instructions is denied.

      Dated February 20, 2019.

                               BY THE COURT:

                               /s/   Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE




                                         4
